DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 2-3 have been cancelled.
Claims 1, 4-13 are still pending in this Application. 
Priority
This Application is a national stage entry of PCT/JP2017/019743 , International Filing Date: 05/26/2017.
Claim Interpretation 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
	As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
	Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
	Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
	Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a “communicator configured to”, “storage configured to”, “a data acquirer conjured to”, “schedule adjuster configured to”, “a data transmitter configured to”, in claim 1; “a communication speed measurer: in claim 5;  “a priority data determiner configured to”, in claim 7; “a priority date determiner configured to” in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract without significantly more.  
The claims 1, 12, and 13, respectively, recite “create/creating a schedule for transmission of the data acquired by the data acquirer to the server, and to adjust the schedule by changing a transmission time to allow the data to be transmitted to the server when the data is not all transmittable to the server within the billing cycle, wherein the transmission schedule adjuster creates, when a volume of data acquired by the data acquirer during the billing cycle is larger than the communication volume limit, a data transmission schedule that allows more data acquired in a high operational period in which the air conditioner operates at a high operating ratio to be transmittable to the server than data acquired in a period other than the high operational period by carrying over, to the high operational period, a communication volume in the period other than the high operational period. These limitations, as drafted, are a process that, under its broadest reasonable interpretation, covers steps of collection and observation of data, comparing values, and calculating or deciding to assign the best time to transmit data and assign in a schedule/period of time a value of more data that can be transmitted based on the comparison of the values of collected data, which are steps that easily perform mentally but for the recitation of generic computer components in claim 13.  A person can observe an amount of data and decide that this volume of data allowed to be transmitted has surpassed/exceeded a target (comparison) and decide and assign mentally that more volume of data needs to be carryover to the period of time needed such as month or billing cycle. In the case of claim, 13, the reciting of a computer does not preclude these steps from practically being performed in the human mind. Additionally, the mere nominal recitation of control unit and/or computer components does not take the claim limitation out of the mental processes grouping. Thus, the claim recites a mental process. 
	 The judicial exceptions are not integrated into a practical application because the claims recite the additional elements such as “communicator configured to communicate with a server”, “a fee plan storage configured to store fee plan information including a billing cycle under a subscription to a provider of a network used for communications performed by the communicator, a communication volume limit per the billing cycle, and a carryover volume allowance that is a communication volume allowed to be carried over”, “a data acquirer configured to acquire data about an air conditioner”, “a data transmitter configured to transmit the data to the server through the communicator in accordance with the schedule obtained by the transmission schedule adjuster” which are recited in high level of generality. The data communicator, the data transmitter, the storage for storing data are mere computer components recited in high level of generality. The element “data acquirer configured to acquire data” are recited in a high level of generality and considered insignificant extra solution and pre-solution activities of mere data gathering (see MPEP 2106.05(g)). The elements the air conditioner, the server and the processor (present in claim 13 only) are components that are passively recited in a high level of generality and they represent an intended field of use for the abstract idea or and is equivalent to mere instructions to apply an exception (see MPEP 2106.05(f)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of 
 “a fee plan storage configured to store data” to be used in the abstract idea, “a data transmitter configured to transmit the data” according to the abstract idea, a computer
To perform the abstract idea in claim 13, which are recited in high level of generality and simply represents no more than instructions “to apply” with the judicial exception/the abstract idea on a computer or to generally link the use of the judicial exception to the technological environment of a computer cannot provide an inventive concept as stated by the courts (see MPEP 2106.05(f) and MPEP 2106.05(h)). For instance, memory/storage storing data in a database/memory to be used by the abstract idea are mere data gathering steps that have been considered insignificant extra solution that does not amount to significantly more as indicated by the courts since they insignificant extra solution activities (see MPEP 2105.05 (g) See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015)). The term “control unit/a processor” in claim 13, the air conditioner, the server, the transmitter and the communicator which seems to be  computer component or apparatus recited in high level of generality represent no more than instructions to apply the abstract idea on a computer or intended field of use or to generally link the use of the judicial exception to the technological environment of a computer system including air conditioner and cannot provide an inventive concept as stated by the courts (see MPEP 2106.05h). The data acquirer configured to acquire data about an air conditioner for acquiring and receiving the data are additional elements of insignificant extra solution elements and which are well-understood, routine, and conventional activity (see MPEP 2106.05(d)). Kim et al (US 20080185447), Yonezawa (US 20080234869), Masuda et al (US 20100036533) which is prior art, respectively teach or suggest a data acquirer for collecting data from an air conditioner to be transmitted and/or for analysis. 
  	Accordingly, these additional elements do not integrate the abstract idea into a practical application, do not amount to significantly more than the judicial exception, and do not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are not patent eligible.
 	Claims 2-11 depends on claim 1 and thus recites the limitations and the abstract idea(s) of claim 1.
	Claims 4 further recites “the transmission schedule adjuster sets, when the billing cycle is monthly and the volume of data acquired by the data acquirer during the billing cycle is larger than the communication volume limit, the communication volume to be carried over to the high operational period from the period other than the high operational period to (i) a difference obtained by subtracting the communication volume limit from the volume of data acquired by the data acquirer during the billing cycle or (ii) one third of the carryover volume allowance”. These limitations, as drafted, are a process or steps that, under its broadest reasonable interpretation, covers mental process which is identified as an example of mental processes grouping of abstract ideas. This calculation can be easily performed in the mind.   
  	Claims 5-6 further recites “to measure a communication speed of the communicator for each time slot, and wherein the transmission schedule adjuster adjusts the schedule when the volume of data acquired by the data acquirer during the billing cycle is larger than a maximum data volume transmittable during the billing cycle calculated from the communication speed for each time slot measured by the communication speed measurer”, “wherein the transmission schedule adjuster creates a data transmission schedule that allows data in a time slot in which a communication speed measured by the communication speed measurer is lower than a predetermined communication speed taken to transmit the data acquired by the data acquirer to be transmitted to the server in a time slot in which a communication speed measured by the communication speed measurer is higher than the predetermined communication speed”. These limitations, as drafted, are a process or steps that, under its broadest reasonable interpretation, covers mental process which is identified as an example of mental processes grouping of abstract ideas. This calculation can be easily performed in the mind. The communication speed is imply diving an amount of data collected over time. Once the data collected amount is received, a user can easily perform the speed calculation in the mind. For instance, receiving or observing an amount of data, a user can easily determine the amount of data collected in a period of time and assign the period where the user fits convenient for transmission of the data.    
	Claims 7-8 further recites “a priority data determiner configured to determine whether the data has a high priority, wherein the transmission schedule adjuster creates a schedule that allows the data determined to have a high priority by the priority data determiner to be transmitted with priority when the data is not all transmittable to the server within the billing cycle, wherein the data having a high priority includes data associated with a malfunction of the air conditioner”. These limitations, as drafted, are a process or steps that, under its broadest reasonable interpretation, covers mental process which is identified as an example of mental processes grouping of abstract ideas. This step can be performed by observing when certain data is more important by others, which could have been determined by the user, and the user determines mentally that certain data is transmitted first or certain data is transmitted alone, by observing the type of data and by deciding which data will not be scheduled in a schedule to be transferred.    
	As per claim 9, further recites “wherein the transmission schedule adjuster creates a schedule that allows the data acquired by the data acquirer to be thinned and transmitted when the data is not all transmittable to the server within the billing cycle”. These limitations, as drafted, are a process or steps that, under its broadest reasonable interpretation, covers mental process which is identified as an example of mental processes grouping of abstract ideas. The step of thinning is dividing or multiplying an amount by a portion. For instance, when the data in amount has exceeded a target, only a portion (50 percent will be transmitted). This step can be performed easily mentally. 
	As per claim 10-11, “further recites wherein the transmission schedule adjuster creates a schedule that allows data obtained by excluding, from the data acquired by the data acquirer, data about the air conditioner in a non-operation state to be transmitted when the data is not all transmittable to the server within the billing cycle” and  “wherein the transmission schedule adjuster creates a schedule that does not cause transmission of data acquired by the data acquirer on a date determined not to have a high priority by the priority-date determiner when the data is not all transmittable to the server within the billing cycle”. These limitations, as drafted, are a process or steps that, under its broadest reasonable interpretation, covers mental process which is identified as an example of mental processes grouping of abstract ideas. These process can be easily performed mentally by simply observing data and  deciding to schedule data to be transmitted based on the observation that certain data of air conditioners that are off are not necessary to be transmitted, and deciding that current/latest data are more important to be sent than older data and schedule current/latest data to be sent when the target limit has been exceeded. 
	Thus, claims 4-11 recites a mental processes. 
 	Accordingly, the additional elements of claim 1 do not integrate the abstract ideas of claims 4-11 into a practical application, do not amount to significantly more than the judicial exception, and do not impose any meaningful limits on practicing the abstract ideas as previously explained. Therefore, the claims are not patent eligible.

Indication of Allowable subject Matter
 	Provided that the rejections of Claims 1, 4-13 under 35 USC 101 are overcome in the next office Action, claims 1, 4-13 could be allowed. For purposes of compact prosecution, the following reasons of allowance are preempted, in the event the 35 USC 101 rejections are overcome.       
Claims 1, and 4-13  are considered as allowable subject matter.
The following is an examiner’s statement of reasons for allowance:
The reasons for allowance of Claim 1 are that the prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination as a whole in combination with the other claimed elements; including
An air conditioning data communication device, comprising:
	“a fee plan storage configured to store fee plan information including…a carryover volume allowance that is a communication volume allowed to be carried over;…
           a transmission schedule adjuster configured to create a schedule…wherein the transmission schedule adjuster creates, when a volume of data acquired by the data acquirer during the billing cycle is larger than the communication volume limit, a data transmission schedule that allows more data acquired in a high operational period in which the air conditioner operates at a high operating ratio to be transmittable to the server than data acquired in a period other than the high operational period by carrying over, to the high operational period, a communication volume in the period other than the high operational period”.
The reasons for allowance of Claim 12 are that the prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited
combination as a whole in combination with the other claimed elements; including
An air conditioning data communication method, comprising:
	“a fee plan information acquiring step of acquiring fee plan information including …a carryover volume allowance that is a communication volume allowed to be carried over…;
 	a transmission schedule adjusting step of creating a schedule for transmission of the data acquired in the data acquiring step to the server …wherein the transmission schedule adjusting step includes creating, when a volume of data acquired in the data acquiring step during the billing cycle is larger than the communication volume limit, a data transmission schedule that allows more data acquired in a high operational period in which the air conditioner operates at a high operating ratio to be transmittable to the server than data acquired in a period other than the high operational period by carrying over, to the high operational period, a communication volume in the period other than the high operational period”.
The reasons for allowance of Claim 13 are that the prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination as a whole in combination with the other claimed elements; including A non-transitory computer-readable recording medium storing a program causing a computer to implement: 
	“a fee plan information acquiring step of acquiring fee plan information including …a carryover volume allowance that is a communication volume allowed to be carried over  ;…
           a transmission schedule adjusting step of creating a schedule for transmission of the data acquired in the data acquiring step to the server … wherein the transmission schedule adjusting step includes creating, when a volume of data acquired in the data acquiring step during the billing cycle is larger than the communication volume limit, a data transmission schedule that allows more data acquired in a high operational period in which the air conditioner operates at a high operating ratio to be transmittable to the server than data acquired in a period other than the high operational period by carrying over, to the high operational period, a communication volume in the period other than the high operational period”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 	As dependent claims 4-11 depend from an allowable base claim; they are at least allowable for the same reasons as noted previously.

Relevant Art Cited by Examiner
 	The following prior art made of record and not relied upon is cited to establish the
level of sill the in the applicant's art and those arts considered reasonably pertinent to Applicant's disclosure. See MPEP 707.05(c).
Nahoito ((JP2010166280A cited in IDS) teaches a system including a scheduling unit that transmits an operation schedule for transmitting information data received from a network home appliance, such as an air conditioner ([0032], [0035], and [0040]-[0046])). Nahoito does not teach a price plan per month including volume limit, carryover allowance, and the limitations above cited in the reasons of allowance.
Ito et al (US 20140114614 cited in IDS), teaches in [0057-0063] creating a schedule of data transmission process data, extracts transmittable event data from an event buffer and transmits the event data so as to be distributed across a plurality of event data messages in order of priority of the event data, as disclosed in document 2 (paragraphs [0057]-[0063]). Ito teaches that the schedule is assigned a limit or bandwidth limit of transmission per cycle (This reads in limitation of a schedule adjusting a transmission time) but does not explicitly teach the limitations cited in the reasons of allowance above. Ito teaches that the data is prioritized and the transmission time of some packets are changed or adjusted. 
HOGA SHOZO (JP2006325138A cited in IDS) It is  also found that a system is known which adjusts the transmission of operating data in accordance with the price plan used for communication, as disclosed in document 3 (paragraphs [0046]-[0048]). Hoga teaches that the data that can be transmitted in two single transmission sessions (connection time) are sent in a single session when the session communication has a cost. Thus, transmission is scheduled based on cost of transmission connection. 
Matsuo (JP 2016052071) teaches a system wherein a user pays a contract for a communication volume limit, an amount that can be added to the current billing cycle volume limit at a second cost when the limit has been reached, and also the system has a function of detecting the remaining amount of the data usage per interval by subtracting the usage from the volume limit. Matsuo system has a function of carrying over capacity of unused capacity volume of data (communication capacity of data  not used) to another period. However,  Matsuo does not explicitly teach the recited  limitations above in the reasons of allowance.  
Zhao et al (US 9591641) teaches a scheduler scheduling transmission of data based on priority, and wherein the system determined if the volume of data to be send in cycle/interval is greater than a limit and/or remaining time, changing the transmission time of the data by sending the data in a next slot. 
Kamm et al (US 5457680) and Baranderburg et al (US 20160285767) teaches a transmission schedule adjuster configured to create a schedule for transmission of data, and to adjust the schedule by changing a transmission time to allow the data to be transmitted to the server when the data is not all transmittable within a timeslot within the billing cycle.   	
Fukuda (US 20190207865) and Nakano et al (US 20180249015) teaches a system comprising a communication capacity management unit that schedules transmission of data based on a monthly/billing cycle capacity and a fee plan, wherein after the volume limit is exceeded speed of transmission is lowered.  
Ito et al (JP 2011082928) teaches a system comprising An amount determination unit (108) determines the amount of transmissible data which is transmitted in one session based on total amount of data stored in the buffer. The communication unit divides the total data into two or more sessions and transmits the data, when total amount of data stored in buffer is larger than the amount of transmissible data.
	Kim et al (US 20080185447 A1), Yonezawa et al (US 20080234869), and Masuda (US 20100036533) teaches a system for collecting data from a plurality of AC units.      
	Carryover of data transmission capacity was known in cell phone industry, when unused data transmission capacity was carried over to a following month. However, the steps of having a scheduler, for scheduling transmission times for data at different time slot and  preparing or adjusting a schedule when a detected volume of data (data transmission capacity) has been reached or exceeded, during a billing cycle (month), by allowing more data to be transmitted in a billing cycle  where an operational period of the air conditioner operates a high operating ratio, by retrieving/carryover unused portion of transmission capacity from periods/or billing cycles where predefined remaining or unused capacity might exists or when the transmission of data from air conditioner is low, is not taught by the prior art described above.
Conclusion
	The prior art made of record and not relied upon, as cited in PTO form 892, is considered pertinent to applicant's disclosure.
 	Examiner respectfully requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application.
 	When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. Applicant must also show how the amendments avoid or differentiate from such references or objections. See 37 CFR 1.111 (c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLVIN LOPEZ ALVAREZ whose telephone number is (571)270-7686 and fax (571) 270-8686). The examiner can normally be reached Monday thru Friday from 9:00 A.M. to 6:00 P.M. 
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rocio del Mar Perez-Velez, can be reached at (571)-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).
/O. L./
Examiner, Art Unit 2117
/ROCIO DEL MAR PEREZ-VELEZ/   Supervisory Patent Examiner, Art Unit 2117